DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 12-19, 21-28 are pending.
Claims 26-28 is new.
Claim(s) 12-19, 21-28 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 03/31/2021.
Claims 12, 21-22, 24-25 are amended. Claims 26-28 are new. Accordingly, the amended claims and the new claims are being fully considered by the examiner.
Applicant’s amendments to claims 12, 24, and 25 have overcome all the claim objections to claims 12, 24, and 25 as set forth in the previous office action. In response to applicant’s amendments to claims 12, 24, and 25, all the claims objections as set forth in the previous office action have been withdrawn.
In response to applicant’s amendments to claims 12, 24, and 25, all the 35 U.S.C. 112(b) rejections as set forth in the previous office action have been withdrawn; however upon further consideration of the amendments to the claims, a new sets of 35 U.S.C. 112(b) rejections are introduced to the amended claims 12, 24, 21-22, and 25.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-19, 21-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitations of the claims are unclear:
Claim 12:
	Claim 12 recites the limitation “wherein, on the basis of an amount of change between a past measured value of insolation and a current measured value of insolation, both measured under a same condition including a same amount of actual insolation,” in lines 13-15. The phrase “measured under” “a same amount of actual insulation” is unclear. The relation between the past/current measured values and “a same amount of actual insulation” is not clear. The claim describes that past/present measurements are taken under a same amount of actual insolation and then a change between the past and present measurement is determined; however it’s unclear how making the measurements under a same amount of actual insolation affects the change. It’s not clear what it meant by a same amount of actual insolation for both past and present measurement.
	Applicant’s specification describes:
In paragraph 96, “same condition means that an actual amount of insolation is invariant and means, for example, a measurement value 
In paragraph 95, “When the pyranometer 52 is deteriorated, a measurement value by the measurement apparatus 53, that is, the pyranometer 52, measured under the same condition, changes.”
In paragraph 98, “determines on the basis of the measurement value of the pyranometer 52 in the past under the same condition whether or not the pyranometer 52 is deteriorated”
	The specification describes that past measurements are taken under a condition including an amount of actual insolation, and the present measurements are taken under the same condition including the amount of actual insolation.
	For the examination purpose, the above described limitation is construed as “wherein, on the basis of an amount of change between a past measured value of insolation and a current measured value of insolation,  wherein the past measured value of insolation was measured under a condition including an amount of actual insolation and the current measured value of insolation is measured under  the same condition including the same amount of actual insolation,”
	Appropriate correction is required.

Claim 12:
	Claim 12 recites the limitation “the power-generation- amount estimating unit determines whether the pyranometer, which has measured the insolation, has deteriorated, and the power-generation-amount estimating unit changes the coefficient” in lines 15-18. 
It’s not clear whether the power-generation- amount estimating unit changes the coefficient in response to determining that pyranometer has deteriorated. 
Further, it’s not clear when the system determines that the pyranometer has NOT deteriorated, then whether the system still changes the coefficient or not.
	Applicant’s specification paragraph 98 describes, “When determining that the pyranometer 52 is deteriorated, the power-generation-amount estimating unit 11 changes the coefficient α by which the measurement value corresponding to the pyranometer 52 is multiplied.” The specification describes that the system first determines whether or not the pyranometer has deteriorated, and then if the system determines that the pyranometer has deteriorated, then the system changes the coefficient.
	For the examination purpose, the above described limitation is construed as “the power-generation- amount estimating unit determines whether the pyranometer, which has measured the insolation, has deteriorated, and when the power-generation- amount estimating unit determines that the pyranometer has deteriorated, the power-generation-amount estimating unit changes the coefficient”
	Appropriate correction is required.



Claim 24:
	Claim 24 recites the limitation “wherein, on the basis of an amount of change between a past measured value of insolation and a current measured value of insolation, both measured under a same condition including a same amount of actual insolation,” in lines 19-21. The phrase “measured under” “a same amount of actual insulation” is unclear. The relation between the past/current measured values and “a same amount of actual insulation” is not clear. The claim describes that past/present measurements are taken under a same amount of actual insolation and then a change between the past and present measurement is determined; however it’s unclear how making the measurements under a same amount of actual insolation affects the change. It’s not clear what it meant by a same amount of actual insolation for both past and present measurement.
	Applicant’s specification describes:
In paragraph 96, “same condition means that an actual amount of insolation is invariant and means, for example, a measurement value obtained in the same season and the same time and in a fine day. Alternatively, when an amount of insolation is known by other measurement means like an amount of insolation released by the Meteorological Agency or the like, use may be made of a method of extracting the same amount of insolation as the amount of insolation obtained by the other measurement means.” 
In paragraph 95, “When the pyranometer 52 is deteriorated, a measurement value by the measurement apparatus 53, that is, the pyranometer 52, measured under the same condition, changes.”
In paragraph 98, “determines on the basis of the measurement value of the pyranometer 52 in the past under the same condition whether or not the pyranometer 52 is deteriorated”
	The specification describes that past measurements are taken under a condition including an amount of actual insolation, and the present measurements are taken under the same condition including the amount of actual insolation.
	For the examination purpose, the above described limitation is construed as 
“wherein, on the basis of an amount of change between a past measured value of insolation and a current measured value of insolation,  wherein the past measured value of insolation was measured under a condition including an amount of actual insolation and the current measured value of insolation is measured under  the same condition including the same amount of actual insolation,”
	Appropriate correction is required.

Claim 24:
	Claim 24 recites the limitation “the power-generation- amount estimating unit determines whether the pyranometer, which has measured the insolation, has deteriorated, and the power-generation-amount estimating unit
It’s not clear whether the power-generation- amount estimating unit changes the coefficient in response to determining that pyranometer has deteriorated. 
Further, it’s not clear when the system determines that the pyranometer has NOT deteriorated, then whether the system still changes the coefficient or not.
	Applicant’s specification paragraph 98 describes, “When determining that the pyranometer 52 is deteriorated, the power-generation-amount estimating unit 11 changes the coefficient α by which the measurement value corresponding to the pyranometer 52 is multiplied.” The specification describes that the system first determines whether or not the pyranometer has deteriorated, and then if the system determines that the pyranometer has deteriorated, then the system changes the coefficient.
	For the examination purpose, the above described limitation is construed as 
“the power-generation- amount estimating unit determines whether the pyranometer, which has measured the insolation, has deteriorated, and when the power-generation- amount estimating unit determines that the pyranometer has deteriorated, the power-generation-amount estimating unit changes the coefficient”
	Appropriate correction is required.

Claim 25:
	Claim 25 recites the limitation “wherein, on the basis of an amount of change between a past measured value of insolation and a current measured value of insolation, both measured under a same condition including a same amount of actual insolation,” in lines 15-17. The phrase “measured under” “a same amount of actual 
	Applicant’s specification describes:
In paragraph 96, “same condition means that an actual amount of insolation is invariant and means, for example, a measurement value obtained in the same season and the same time and in a fine day. Alternatively, when an amount of insolation is known by other measurement means like an amount of insolation released by the Meteorological Agency or the like, use may be made of a method of extracting the same amount of insolation as the amount of insolation obtained by the other measurement means.” 
In paragraph 95, “When the pyranometer 52 is deteriorated, a measurement value by the measurement apparatus 53, that is, the pyranometer 52, measured under the same condition, changes.”
In paragraph 98, “determines on the basis of the measurement value of the pyranometer 52 in the past under the same condition whether or not the pyranometer 52 is deteriorated”

	For the examination purpose, the above described limitation is construed as 
“wherein, on the basis of an amount of change between a past measured value of insolation and a current measured value of insolation,  wherein the past measured value of insolation was measured under a condition including an amount of actual insolation and the current measured value of insolation is measured under  the same condition including the same amount of actual insolation,”
	Appropriate correction is required.

Claim 25:
	Claim 25 recites the limitation “the second step determines whether the pyranometer, which has measured the insolation, has deteriorated, and changes the coefficient” in lines 17-19. 
It’s not clear whether the power-generation- amount estimating unit changes the coefficient in response to determining that pyranometer has deteriorated. 
Further, it’s not clear when the system determines that the pyranometer has NOT deteriorated, then whether the system still changes the coefficient or not.
	Applicant’s specification paragraph 98 describes, “When determining that the pyranometer 52 is deteriorated, the power-generation-amount estimating unit 11 changes the coefficient α by which the measurement value corresponding to the pyranometer 52 is multiplied.” The specification describes that the system first 
	For the examination purpose, the above described limitation is construed as 
“the second step determines whether the pyranometer, which has measured the insolation, has deteriorated, and when the second step determines that the pyranometer has deteriorated, the second step changes the coefficient”
	Appropriate correction is required.

Claim 21:
	Claim 21 recites the limitations
“that selects at least one of two or more measurement apparatuses” in lines 2-3. 
“that selects at least one of two or more all- quantity-buyback smart meters” in lines 6-7.
	The phrase “at least one of two or more” in the limitations (a) and (b) above are not clear.
Regarding limitation (a), it’s not clear if at least one measurement apparatuses are selected, or two or more measurement apparatuses are selected.
Regarding limitation (b), it’s not clear if at least one all- quantity-buyback smart meters are selected, or two or more all- quantity-buyback smart meters are selected.
	

“that selects  two or more measurement apparatuses” in lines 2-3. 
“that selects  two or more all- quantity-buyback smart meters” in lines 6-7.
	Appropriate correction is required.


Claim 21:
	Claim 21 recites the limitation “the measurement data transmitted by the selected measurement point” in lines 14-15. The amended claims 21 recites two different measurement points such as the system 1. selects two or more measurement apparatuses as a measurement point, and 2. selects two or more all- quantity-buyback smart meters as a measurement point. It’s not clear which measurement point “the selected measurement point” (i.e.; single measurement point) refers to. It’s not clear if “the selected measurement point” refers to:
the measurement point that corresponds to two or more measurement apparatuses, or 
“the measurement point that corresponds to two or more all- quantity-buyback smart meters.
	In addition, the claim doesn’t recite any limitation regarding the system selecting one of the two measurement points (a) or (b) out of those two measurement points.	
 at least one of the measurement  points”
	Appropriate correction is required.

Claim 22:
	Claim 22 recites the limitations
“selects at least one of two or more measurement apparatuses” in lines 5-6. 
“selects at least one of two or more all- quantity-buyback smart meters” in lines 7-8.
	The phrase “at least one of two or more” in the limitations (a) and (b) above are not clear.
Regarding limitation (a), it’s not clear if at least one measurement apparatuses are selected, or two or more measurement apparatuses are selected.
Regarding limitation (b), it’s not clear if at least one all- quantity-buyback smart meters are selected, or two or more all- quantity-buyback smart meters are selected.
	For the examination purpose, it is construed that two or more measurement apparatuses and two or more all- quantity-buyback smart meters are selected. Accordingly the limitations (a) and (b) are construed as:
“selects 
“selects  two or more all- quantity-buyback smart meters” in lines 7-8.
	Appropriate correction is required.


Claim 22:
	Claim 22 recites the limitation “the measurement data transmitted by the selected measurement point” in lines 15-16. The amended claims 22 recites two different measurement points such as the system 1. selects two or more measurement apparatuses as a measurement point, and 2. selects two or more all- quantity-buyback smart meters as a measurement point. It’s not clear which measurement point “the selected measurement point” (i.e.; single measurement point) refers to. It’s not clear if “the selected measurement point” refers to:
the measurement point that corresponds to two or more measurement apparatuses, or 
“the measurement point that corresponds to two or more all- quantity-buyback smart meters.
	In addition, the claim doesn’t recite any limitation regarding the system selecting one of the two measurement points (a) or (b) out of those two measurement points.	
	For the examination purpose, it is construed that “the selected measurement point” refers to any one of the measurements points (a) or (b). Accordingly, the limitation “the measurement data transmitted by the selected measurement point” is construed as “the measurement data transmitted by  at least one of the measurement  points”
	Appropriate correction is required.
The limitations of the claims contain insufficient antecedent basis:
Claim 12:
	Claim 12 recites the limitation “the power-generation-amount estimating unit changes the coefficient by which an amount of insolation corresponding to the pyranometer is multiplied” in lines 17-18. There are insufficient antecedent basis for the limitation “an amount of insolation corresponding to the pyranometer.” Claim 12 recites, “the power-generation-amount estimating unit multiplies the amount of insolation by a coefficient” in line 8.
	For the examination purposed the limitation “the power-generation-amount estimating unit changes the coefficient by which an amount of insolation corresponding to the pyranometer is multiplied” is construed as “the power-generation-amount estimating unit changes the coefficient by which  the amount of insolation corresponding to the pyranometer is multiplied”
	Appropriate correction is required.


Claim 24:
	Claim 24 recites the limitation “the power-generation-amount estimating unit changes the coefficient by which an amount of insolation corresponding to the pyranometer is multiplied” in lines 23-25. There are insufficient antecedent basis for the limitation “an amount of insolation corresponding to the pyranometer.” Claim 24 recites, “the power-generation-amount estimating unit multiplies the amount of insolation by a coefficient” in lines 14-15.
the power-generation-amount estimating unit changes the coefficient by which  the amount of insolation corresponding to the pyranometer is multiplied”
	Appropriate correction is required.


Claim 25:
	Claim 25 recites the limitation “changes the coefficient by which an amount of insolation corresponding to the pyranometer is multiplied” in lines 19-20. There are insufficient antecedent basis for the limitation “an amount of insolation corresponding to the pyranometer.” Claim 25 recites, “the power-generation-amount estimating unit multiplies the amount of insolation by a coefficient” in line 9.
	For the examination purposed the limitation “changes the coefficient by which  amount of insolation corresponding to the pyranometer is multiplied”
	Appropriate correction is required.


Dependent claims:

Claims 13-19 and 26:
	Based on their dependencies on claim 12, claims 13-19 and 26 also include the same deficiencies as claim 12 as described above; therefore, for the same reasons as claim 12 as described above, claims 13-19 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.




Claim 27:
	Based on its dependency on claim 24, claim 27 also includes the same deficiencies as claim 24 as described above; therefore, for the same reasons as claim 24 as described above, claim 27 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28:
	Based on its dependency on claim 25, claim 28 also includes the same deficiencies as claim 25 as described above; therefore, for the same reasons as claim 25 as described above, claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grammatikakis et al. (US20140278332A1) [hereinafter Grammatikakis], and further in view of Herzig (US 20130152998 A1) [hereinafter Herzig], Burns et al. (US20100293045A1) [hereinafter Burns], and Ikawa et al. (US20130054037A1) [hereinafter Ikawa].
Claim 21 (amended):
	Regarding claim 21, Grammatikakis discloses, “A power-distribution-system comprising a power-distribution-system management apparatus that selects  two or more measurement apparatuses that are neither all- quantity-buyback smart meters nor surplus buyback smart meters, each of the measurement apparatuses including a pyranometer, each of the measurement apparatuses transmitting measurement data of the pyranometer via a smart meter network as a measurement point” [Examiner notes that the claim requires selecting two or more measurement apparatuses. Grammatikakis teaches selecting two or more measurement apparatuses including a pyranometer. See the solar power plant sell all the generated power. See the system selects, as a measurement point, at least two sensor/pyranometers 112 (e.g.; 112a 112b) that sense amount of insolation (e.g.; solar irradiance), where the measurement data from pyranometer is transmitted via a smart meter network (e.g.; datalogger receiving measuring data from 112): “a sensor 112 a-c and a measurement equipment 114 a-c is configured to measure and/or to generate data based on a direct current (“DC”) power of a photovoltaic (“PV”) module, a PV string, or a PV array. A sensor includes” “a horizontal solar irradiance sensor (pyranometer),” (¶29)… “Measurement equipment includes,” “multimeter, a power meter, a power analyzer,” (¶32)… “A solar plant may also include a point of common coupling (“PCC”) 26, which is a point of interconnection with an EPS. The solar plant is usually interconnected to the EPS so that the produced energy is forwarded to the customer loads.” (¶20)… “an electrical power system (“EPS”), which is also called utility grid.” (¶19)… “A datalogger 110 a-c is configured to receive data from a sensor 112 a-c and/or measurement equipment 114 a-c.” (¶23)… “a datalogger 110 a-c is configured to receive or acquire a DC power from measurement equipment 114 a-c including, but not limited to, an inverter or a power meter coupled with a DC input of the inverter.” (¶39)];
	“that selects  two or more all-quantity- buyback smart meters, each of the all-quantity-buyback smart meters transmitting measurement data of a power generation amount via the smart meter network, as a measurement point,” [Examiner notes that the claim requires selecting two or more all-quantity- buyback smart meters, and Grammatikakis teaches selecting two or more smart meters. See the solar power plant sell all the generated power. See the system selects, as a measurement point, smart meter network with two or more smart meters 114 a-c that measure amount of electric power, where the measurement data from smart meters are transmitted via smart meter network (e.g.; datalogger receiving measuring data from 114a-c): “a sensor 112 a-c and a measurement equipment 114 a-c is configured to measure and/or to generate data based on a direct current (“DC”) power of a photovoltaic (“PV”) module, a PV string, or a PV array. A sensor includes” “a horizontal solar irradiance sensor (pyranometer),” (¶29)… “Measurement equipment includes,” “multimeter, a power meter, a power analyzer,” (¶32)… “A solar plant may also include a point of common coupling (“PCC”) 26, which is a point of interconnection with an EPS. The solar plant is usually interconnected to the EPS so that the produced energy is forwarded to the customer loads.” (¶20)… “an electrical power system (“EPS”), which is also called utility grid.” (¶19)… “A datalogger 110 a-c is configured to receive data from a sensor 112 a-c and/or measurement equipment 114 a-c.” (¶23)… “a datalogger 110 a-c is configured to receive or acquire a DC power from measurement equipment 114 a-c including, but not limited to, an inverter or a power meter coupled with a DC input of the inverter.” (¶39)]; 
	“the power-distribution-system management apparatus estimates a power generation amount of the estimation target solar power generation facility on the basis of the measurement data transmitted by  at least one of the measurement  points via the smart meter network.” [See the monitoring system (e.g.; estimating unit) estimates a target power generation amount of solar generation facility based on the data transmitted from the selected measurement point including pyranometer 112 and smart meter network 114a-c:  “a datalogger 110 a-c is configured to receive or acquire a DC power from measurement equipment 114 a-c including, but not limited to, an inverter or a power meter coupled with a DC input of the inverter.” (¶39)… “a monitoring system,” “receives one or more inputs, which includes data, from one or more sensors and/or measurement equipment” “a monitoring system receives inputs,” “PoA irradiation (G),” “for one or more components in a solar plant. At block 404, a monitoring system generates a simulated output power for one or more components based on one or more received inputs.” (¶48)], but doesn’t explicitly disclose, "wherein at least any one of the measurement apparatuses and at least any one of the all- quantity-buyback smart meters are relatively close to an estimation target solar power generation facility and are not connected to the estimation target solar power generation facility,"
	However, regarding claim 21, Herzig discloses, "wherein” “at least any one of the all- quantity-buyback smart meters are relatively close to an estimation target solar power generation facility" [Examiner notes that as described above, claim requires at least of 1. the measurement apparatuses. Herzig’s teaches, see the system selects the closest meters that are closest to the solar plant facilities 700 as measurement points and calculates/estimates solar plant production data (e.g.; total generated power) based on the measurements: “Solar irradiance sensors, such as pyranometers or reference cells” (¶2)… “a triangulation methods of correlating” “FIG. 7, location known renewable energy systems (700) are marked on an orientation and tilt grid.” “One triangulation method may be to set the orientation and tilt to the highest correlated location known system's orientation and tilt.” “The step of correlating a location” “according to Geospatial interpolation methods, included but not limited to” “spline interpolation (for latitude and longitude).” (¶35)… “Production data could come from, without limitation, PV System (kW or kWh),” “Sensor data could come from,” “Pyranometer (W/m̂2 or Wh/m̂2),” “PV reference cell (W/m̂2 or Wh/m̂2),” “monitored PV production data is measured every 5 minutes, resulting in a 1 day dataset containing 288 measurements and timestamp pairs.” (¶37)], but doesn’t explicitly disclose, "wherein” “at least any one of 
	However, Burns discloses, "wherein” “at least any one of the all- quantity-buyback smart meters” “are not connected to the estimation target solar power generation facility," [Examiner notes that claim requires only one of all- quantity-buyback smart meters. See Burns teaches the meter (e.g.; meter 14) is not connected to the solar photovoltaic energy system (e.g.; offsite renewable energy system) as shown in figure 2 (e.g.; Meter 14 is not connected to the renewable energy system 5): “Renewable Energy System (shown as a solar photovoltaic energy system)” (¶28)… “In the event the amount of energy supplied by Renewable Energy System 5 exceeds the load of Residence 11, the excess energy passes through Meter 14 and flows into the grid” (¶45)], but doesn’t explicitly disclose, "wherein at least any one of the measurement apparatuses” “are relatively close to an estimation target solar power generation facility" “and are not connected to the estimation target solar power generation facility,"
	However, Ikawa discloses, "wherein at least any one of the measurement apparatuses” “are relatively close to an estimation target solar power generation facility" “and are not connected to the estimation target solar power generation facility," [See the second embodiment as shown in figure 2; the measurement apparatus (e.g.; actinometer 301) is relatively close to target solar power generation facility (e.g.; close to photovoltaic system with photovoltaic array 41 and power collection box 81) and not “FIG. 2” “one measurement apparatus 30 having an actinometer 301” “is provided to a specific one of the photovoltaic arrays 41 . . . 4N or one position other than this place, whereas each of the measurement apparatuses 31 . . . 3N having actinometers 311 . . . 3N1” “A solar radiation intensity detection value Irr obtained by actinometer 301” “measured by the measurement apparatus 30” (¶70)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of selecting the closet meter that is closest to the solar plant facilities 700 as measurement point and calculates/estimates solar plant production data based on the measurements taught by Herzig and the feature that the meter is not connected to the solar power generation facility taught by Burns, and the feature that a measurement apparatus such as a solar irradiation measurement apparatus is close to and not connected to the solar power generation facility taught by Ikawa with the power-distribution-system management apparatus taught by Grammatikakis as discussed above. A person of ordinary skill in the power system management field would have been motivated to make such combination in order to efficiently monitor and analyze a fleet of systems and solar irradiance sensors so that PV plants can be managed and operated efficiently [Herzig: “efficiently monitor and analyze a fleet of systems and solar irradiance sensors” (¶2)… “efficiently manage and operate PV projects” (¶3)], and in order to maximize efficiency and minimize installation and operating and maintenance costs [Burns: “The location for the off-site System may then be optimized to maximize efficiency and minimize installation and operating and maintenance costs.” (¶84)], and in order to have the advantage of controlling performance of a maximum power point tracing apparatus (MPPT), evaluating loss, and analyzing age deterioration [Ikawa: “specifically, control performance of a maximum power point tracing apparatus (MPPT), loss evaluation, and an age deterioration analysis.” (¶68)].

Claim 22 (amended):
	Regarding claim 22, Grammatikakis discloses, “A measurement apparatus that is neither an all-quantity-buyback smart meter nor a surplus buyback smart meter, the measurement apparatus including a pyranometer and transmitting measurement data of the pyranometer to a power-distribution- system management apparatus via a smart meter network, wherein the power-distribution-system management apparatus selects  two or more measurement apparatuses each corresponding to the measurement apparatus, as a measurement point,” [Examiner notes that the claim requires selecting two or more measurement apparatuses. Grammatikakis teaches selecting two or more measurement apparatuses including a pyranometer. See the solar power plant sell all the generated power. See the system selects, as a measurement point, at least two sensor/pyranometers 112 (e.g.; 112a 112b) that sense amount of insolation (e.g.; solar irradiance), where the measurement data from pyranometer is transmitted via a smart meter network (e.g.; datalogger receiving measuring data from 112): “a sensor 112 a-c and a measurement equipment 114 a-c is configured to measure and/or to generate data based on a direct current (“DC”) power of a photovoltaic (“PV”) module, a PV string, or a PV array. A sensor includes” “a horizontal solar irradiance sensor (pyranometer),” (¶29)… “Measurement equipment includes,” “multimeter, a power meter, a power analyzer,” (¶32)… “A solar plant may also include a point of common coupling (“PCC”) 26, which is a point of interconnection with an EPS. The solar plant is usually interconnected to the EPS so that the produced energy is forwarded to the customer loads.” (¶20)… “an electrical power system (“EPS”), which is also called utility grid.” (¶19)… “A datalogger 110 a-c is configured to receive data from a sensor 112 a-c and/or measurement equipment 114 a-c.” (¶23)… “a datalogger 110 a-c is configured to receive or acquire a DC power from measurement equipment 114 a-c including, but not limited to, an inverter or a power meter coupled with a DC input of the inverter.” (¶39)]; 
	“selects  two or more all-quantity-buyback smart meters, each of the all-quantity-buyback smart meters transmitting measurement data of a power generation amount via the smart meter network, as a measurement point,” [Examiner notes that the claim requires selecting two or more all-quantity- buyback smart meters, and Grammatikakis teaches selecting two or more smart meters. See the solar power plant sell all the generated power. See the system selects, as a measurement point, smart meter network with two or more smart meters 114 a-c that measure amount of electric power, where the measurement data from smart meters are transmitted via smart meter network (e.g.; datalogger receiving measuring data from 114a-c): “a sensor 112 a-c and a measurement equipment 114 a-c is configured to measure and/or to generate data based on a direct current (“DC”) power of a photovoltaic (“PV”) module, a PV string, or a PV array. A sensor includes” “a horizontal solar irradiance sensor (pyranometer),” (¶29)… “Measurement equipment includes,” “multimeter, a power meter, a power analyzer,” (¶32)… “A solar plant may also include a point of common coupling (“PCC”) 26, which is a point of interconnection with an EPS. The solar plant is usually interconnected to the EPS so that the produced energy is forwarded to the customer loads.” (¶20)… “an electrical power system (“EPS”), which is also called utility grid.” (¶19)… “A datalogger 110 a-c is configured to receive data from a sensor 112 a-c and/or measurement equipment 114 a-c.” (¶23)… “a datalogger 110 a-c is configured to receive or acquire a DC power from measurement equipment 114 a-c including, but not limited to, an inverter or a power meter coupled with a DC input of the inverter.” (¶39)];
	“wherein the power-distribution-system management apparatus estimates a power generation amount of the estimation target solar power generation facility on the basis of the measurement data transmitted by  at least one of the measurement  points via the smart meter network.” [See the monitoring system (e.g.; estimating unit) estimates a target power generation amount of solar generation facility based on the data transmitted from the selected measurement point including pyranometer 112 and smart meter network 114a-c:  “a datalogger 110 a-c is configured to receive or acquire a DC power from measurement equipment 114 a-c including, but not limited to, an inverter or a power meter coupled with a DC input of the inverter.” (¶39)… “a monitoring system,” “receives one or more inputs, which includes data, from one or more sensors and/or measurement equipment” “a monitoring system receives inputs,” “PoA irradiation (G),” “for one or more components in a solar plant. At block 404, a monitoring system generates a simulated output power for one or more components based on one or more received inputs.” (¶48)], but doesn’t explicitly disclose, "at least any one of the measurement apparatuses and at least any one of the all-quantity-buyback smart meters are relatively close to an estimation target solar power generation facility and not connected to the estimation target solar power generation facility"
	However, regarding claim 22, Herzig discloses, "at least any one of the all-quantity-buyback smart meters are relatively close to an estimation target solar power generation facility" [Examiner notes that as described above, claim requires at least of 1. the measurement apparatuses. Herzig’s teaches, see the system selects the closest meters that are closest to the solar plant facilities 700 as measurement points and calculates/estimates solar plant production data (e.g.; total generated power) based on the measurements: “Solar irradiance sensors, such as pyranometers or reference cells” (¶2)… “a triangulation methods of correlating” “FIG. 7, location known renewable energy systems (700) are marked on an orientation and tilt grid.” “One triangulation method may be to set the orientation and tilt to the highest correlated location known system's orientation and tilt.” “The step of correlating a location” “according to Geospatial interpolation methods, included but not limited to” “spline interpolation (for latitude and longitude).” (¶35)… “Production data could come from, without limitation, PV System (kW or kWh),” “Sensor data could come from,” “Pyranometer (W/m̂2 or Wh/m̂2),” “PV reference cell (W/m̂2 or Wh/m̂2),” “monitored PV production data is measured every 5 minutes, resulting in a 1 day dataset containing 288 measurements and timestamp pairs.” (¶37)], but 
	However, Burns discloses, "at least any one of the all-quantity-buyback smart meters are” “not connected to the estimation target solar power generation facility" [Examiner notes that claim requires only one of all- quantity-buyback smart meters. See Burns teaches the meter (e.g.; meter 14) is not connected to the solar photovoltaic energy system (e.g.; offsite renewable energy system) as shown in figure 2 (e.g.; Meter 14 is not connected to the renewable energy system 5): “Renewable Energy System (shown as a solar photovoltaic energy system)” (¶28)… “In the event the amount of energy supplied by Renewable Energy System 5 exceeds the load of Residence 11, the excess energy passes through Meter 14 and flows into the grid” (¶45)], but doesn’t explicitly disclose, "at least any one of the measurement apparatuses” “are relatively close to an estimation target solar power generation facility and not connected to the estimation target solar power generation facility"
	However, Ikawa discloses, "at least any one of the measurement apparatuses” “are relatively close to an estimation target solar power generation facility and not connected to the estimation target solar power generation facility" [See the second embodiment as shown in figure 2; the measurement apparatus (e.g.; actinometer 301) is relatively close to target solar power generation facility (e.g.; close to photovoltaic system with photovoltaic array 41 and power collection box 81) and not connected to “FIG. 2” “one measurement apparatus 30 having an actinometer 301” “is provided to a specific one of the photovoltaic arrays 41 . . . 4N or one position other than this place, whereas each of the measurement apparatuses 31 . . . 3N having actinometers 311 . . . 3N1” “A solar radiation intensity detection value Irr obtained by actinometer 301” “measured by the measurement apparatus 30” (¶70)]
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of selecting the closet meter that is closest to the solar plant facilities 700 as measurement point and calculates/estimates solar plant production data based on the measurements taught by Herzig and the feature that the meter is not connected to the solar power generation facility taught by Burns, and the feature that a measurement apparatus such as a solar irradiation measurement apparatus is close to and not connected to the solar power generation facility taught by Ikawa with the power-distribution-system management apparatus taught by Grammatikakis as discussed above. A person of ordinary skill in the power system management field would have been motivated to make such combination in order to efficiently monitor and analyze a fleet of systems and solar irradiance sensors so that PV plants can be managed and operated efficiently [Herzig: “efficiently monitor and analyze a fleet of systems and solar irradiance sensors” (¶2)… “efficiently manage and operate PV projects” (¶3)], and in order to maximize efficiency and minimize installation and operating and maintenance costs [Burns: “The location for the off-site System may then be optimized to maximize efficiency and minimize installation and operating and maintenance costs.” (¶84)], and in order to have the advantage of controlling performance of a maximum power point tracing apparatus (MPPT), evaluating loss, and analyzing age deterioration [Ikawa: “specifically, control performance of a maximum power point tracing apparatus (MPPT), loss evaluation, and an age deterioration analysis.” (¶68)].

Claim(s) 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grammatikakis, Herzig Ikawa, and Burns as applied to claim 22 above, and further in view of Davidson et al. (US20150269664A1) [hereinafter Davidson].
Claim 23:
Regarding claim 23, Grammatikakis, Herzig Ikawa, and Burns disclose all the elements of claim 22, but they do not explicitly disclose, “the measurement apparatus is configured by using a communication unit common to the all-quantity-buyback smart meter and the surplus buyback smart meter.”
	However, regarding claim 23, Davidson discloses, “the measurement apparatus is configured by using a communication unit common to the all-quantity-buyback smart meter and the surplus buyback smart meter.” [See all the smart meters 102 a-102 n use a common communication unit 115: “The communication channels 115 may carry different types of notifications to the utility customers 101 a-101 n over a wired and/or a wireless communication.” “communication channels 115 may be configured to interface to a smart meter (e.g., the monitoring devices 102 a-102 n),” (¶29)… “The monitoring devices (e.g., monitoring devices 102 a, 102 b . . . 102 n) may relate to an advanced metering infrastructure (AMI). In this respect, the monitoring devices may be smart meters or, at least in part, include smart meter functionality for measuring electrical, water and/or natural gas consumption in the property associated with the corresponding utility customer.” (¶22)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined technique of using a common communication unit 115 for all the smart meters 102 a-102 n taught by Davidson with the measurement apparatus taught by Grammatikakis, Burns, Ikawa, and Herzig as discussed above. A person of ordinary skill in the power system management field would have been motivated to make such combination in order to provide the advantage of providing more accurate estimation such that it allows for utility customers, utility providers and/or solar panel providers to understand how the utility customer's usage changes over the course of the day, the price they are paying for that usage, and the energy that is generated by a potential solar panel system  [Davidson: “The subject technology allows for utility customers, utility providers and/or solar panel providers to understand how the utility customer's usage changes over the course of the day, the price they are paying for that usage, and the energy that is generated by a potential solar panel system in order to provide a more accurate estimation.” (¶18)].



Allowable Subject Matter
Claims 12, 24, and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) as set forth in this office action.

Dependent claims allowable based on their dependencies on independent claim.
Claims 13-19 and 26 would be allowable, based on their dependencies on claim 12, if claim 12 overcomes the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action as described in #1 above.
Claim 27 would be allowable, based its dependency on claim 24, if claim 24 overcomes the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action as described in #1 above.
Claim 28 would be allowable, based its dependency on claim 25, if claim 25 overcomes the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action as described in #1 above.







Response to Arguments
Applicant’s arguments, see remarks filed on 03/31/2021, with respect to claims 12, 24, 25, and 13-19 have been fully considered and are persuasive. The 35 USC § 103 rejections of claims 12, 24, 25, and 13-19 as set forth in the previous office action has been withdrawn.
Applicant responds
(a)	Claims 12, 24, and 25, Grammatikakis in view of Ishibashi 
	In order to further differentiate claims 12, 24, and 25 from Grammatikakis, the claims have been amended…… the claims as currently amended require a specific relation: a past measure value and a current measured value of insolation both measured under a same condition and that the amount of insolation corresponding to the pyranometer is multiplied in accordance with the amount of change between the current measured value of insolation and the past measured value of insolation.
	Ishibashi fails to remedy at least this deficiency of Grammatikakis. In light of this, 
	Applicant respectfully requests reconsideration and withdrawal of the rejection of independent claims 12, 24 and 25 under 35 U.S.C. § 103 as allegedly unpatentable under Grammatikakis in view of Ishibashi..
(Pages: 13-14)

	Claims 13-19:
	Dependent claim 13-19 is also patentable due to at least its dependency on claim 12 and the reasons given above.
	

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
In response to applicant's amendments to claims 12, 24, and 25, the 35 U.S.C. § 103 rejections to claims 12, 24, and 25 has been withdrawn. However, claims 12, 24, and 25 contain unclear limitations and deficiencies under 35 USC § 112(b); therefore claims 12-19, 24-28 are rejected under 35 USC § 112 due to the deficiencies as described in the current office action.

Applicant’s arguments are fully considered and are persuasive; therefore the 35 USC § 103 rejections of claims 12, 24, 25, and 13-19 as set forth in the previous office action has been withdrawn. However, since claims 12, 24, and 25 contain unclear limitations and deficiencies under 35 USC § 112(b), claims 12-19, 24-28 are rejected under 35 USC § 112 due to the deficiencies as described in the current office action. Claims 12, 24, and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) as set forth in this office action.

Applicant’s arguments with respect to claim(s) 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(b)	Claims 21-23: 
	This differs from Grammatikakis and Burns where, at best, only the all-quantity-buyback smart meter is relatively close to an estimation target solar power generation facility and not connected to the estimation target solar power generation facility.
	However, neither Burns nor Grammatikakis disclose an all-quantity-buyback smart meter that is also not connected to the estimation target solar power generation facility. As amended, claims 21 and 22 require that a pyranometer and at least one of an all-quantity-buyback smart meter are relatively close but not connected to the estimation target solar power generation facility. Consequently, neither Grammatikakis nor Burns suggests the currently claimed subject matter.

(Pages: 15-16)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant’s amendments to the claims 21-22, a new grounds of rejections in view of Ikawa has been introduced. Grammatikakis, Herzig Ikawa, and Burn disclose all the elements of claims 21-22 as described in the current office action. Grammatikakis, Herzig Ikawa, Davidson, and Burn disclose all the elements of claim 23 as described in the current office action
Applicant’s arguments are fully considered, but for the above described reasons, applicant’s arguments; therefore, claims 21-23 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116